Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
The Attorney General has advised this Court that the determination at issue was administratively reversed and that all references to the disciplinary hearing were directed to be expunged from petitioner’s institutional record. Inasmuch as petitioner has received all of the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see, Matter of Vargas v Doling, 269 AD2d 721; Matter of Addison v Goord, 265 AD2d 719).
Cardona, P. J., Spain, Mugglin and Lahtinen, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.